PER CURIAM:
Terry Kermit Johnson petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. The last significant action in the district court was the August 2005 denial of Johnson’s motion to amend his § 2255 motion. Although we find that mandamus relief is not warranted because the delay since the last significant action is not unreasonable, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not rule expeditiously on Johnson’s § 2255 motion. We grant leave to proceed in forma pauperis, and deny Johnson’s motion to expedite consideration of *453this petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.